  Case 18-30300        Doc 52     Filed 10/28/19 Entered 10/28/19 17:13:00            Desc Main
                                    Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  CHICAGO DIVISION
                                        :
In re:                                  :
                                        :
   Gary D. Jeffries                     :  Case No.: 18-30300
                                        :  Chapter 13
         Debtor.                        :  Judge Jacqueline P. Cox
                                        :  *********************
                                        :


                           CERTIFICATE OF NON-COMPLIANCE

         Now comes Nationstar Mortgage LLC d/b/a Mr. Cooper , its successors and assigns

(hereinafter, "Creditor") by and through counsel, and certifies to this Court that Gary D. Jeffries

("Debtor") has failed to comply with the Order entered by the Court on April 16, 2019, a copy of

which is attached hereto as Exhibit “A”, by failing to make timely payments in accordance with

the Order. Pursuant to the Order, the automatic stay will terminate upon the filing of the

Certificate of Non-Compliance.

         Creditor hereby advises the Court that Debtor is delinquent for the September 1, 2019

payment and for all arrears that were due thereafter.

         The Chapter 13 Trustee shall discontinue all payments to Creditor on its claim under the

Chapter 13 plan filed by the Debtor(s).

         WHEREFORE, upon the filing of the Certificate of Non-Compliance, the stay is

terminated without further hearing.

                                                        Respectfully submitted,
                                                           /s/ Todd J. Ruchman
                                                        Todd J. Ruchman (6271827)
                                                        Keith Levy (6279243)
                                                        Sarah E. Barngrover (28840-64)


18-036601_SJW
 Case 18-30300   Doc 52   Filed 10/28/19 Entered 10/28/19 17:13:00        Desc Main
                            Document     Page 2 of 6


                                          Adam B. Hall (0088234)
                                          Edward H. Cahill (0088985)
                                          Umair M. Malik (6304888)
                                          Manley Deas Kochalski LLC
                                          P.O. Box 165028
                                          Columbus OH 43216-5028
                                          Telephone: 614-220-5611
                                          Fax: 614-627-8181
                                          Attorneys for Movant
                                          The case attorney for this file is Todd J.
                                          Ruchman.
                                          Contact email is
                                          tjruchman@manleydeas.com




18-036601_SJW
  Case 18-30300      Doc 52     Filed 10/28/19 Entered 10/28/19 17:13:00           Desc Main
                                  Document     Page 3 of 6




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Certificate of Non-

Compliance was served on the parties listed below via e-mail notification:

  U.S. Trustee, Patrick S. Layng, Office of the United States Trustee, Region 11, 219 S.
  Dearborn Street, Room 873, Chicago, IL 60604

  Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

  David M Siegel, Attorney for Gary D. Jeffries, David M. Siegel & Associates, 790 Chaddick
  Drive, Wheeling, IL 60090, davidsiegelbk@gmail.com
                                                                                         28
The below listed parties were served via regular U.S. Mail, postage prepaid, on October ___,
2019:

  Gary D. Jeffries, 17062 Waterford Dr, Lansing, IL 60438

  Gary D. Jeffries, 17062 Waterford Drive, Lansing, IL 60438
                                                      /s/ Todd J. Ruchman




18-036601_SJW
 Case 18-30300   Doc 52
                     41   Filed 10/28/19
                                04/15/19 Entered 10/28/19
                                                 04/16/19 17:13:00
                                                          06:52:06   Desc Main
                            Document     Page 4
                                              1 of 6
                                                   3
Exhibit A
Case 18-30300   Doc 52
                    41   Filed 10/28/19
                               04/15/19 Entered 10/28/19
                                                04/16/19 17:13:00
                                                         06:52:06   Desc Main
                           Document     Page 5
                                             2 of 6
                                                  3
Case 18-30300   Doc 52
                    41   Filed 10/28/19
                               04/15/19 Entered 10/28/19
                                                04/16/19 17:13:00
                                                         06:52:06   Desc Main
                           Document     Page 6
                                             3 of 6
                                                  3
